AO 98 (Rev. 12/11) Appearance Bond



                                        UNITED STATES DISTRICT COURT
                                                                      forthe
                                                     Southern       District of New York
                      United States of America                           )
                                   v.                                    )
                                                                         )       Case No.         19 MAG 3077
               OTONIEL ROSARIO BURGOS                                    )
                                Defendant                                )

                                                          APPEARANCE BOND

                                                          Defendant's Agreement
I,           _OTO NIEL ROSARIO BURGOS__ _ (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
            ( ~ ) to appear for court proceedings;
            ( ~ ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( ~) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                Type of Bond
( ~ ) ( 1) This is a personal recognizance bond.

( ~ ) (2) This is an unsecured bond of$                _75,000.00

(D )    (3) This is a secured bond of$                                       ---
                                                                                      , secured by:

        ( D)      $                                   , in cash deposited with the court.

        (D )     (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                 (describe the cash or other property, including claims on it -such as a lien, mortgage, or loan - and attach proof of
                 ownership and value):


                            -               -
                 If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        ( D ) (c)      a bail bond with a solvent surety (attach a copy ofthe bail bond, or describe     it and identifY the surety):




                                                    Forfeiture or Release of the Bond

Forfeiture of the Bond This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, ifthe defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.                                                                                       ·
                                                                                                                              Page 2

    AO 98 (Rev. 12/11) Appearance Bond



    Release of the Bond The court may order this appearance bond ended at any time. This bond will be satisfied and the
    security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
    serve a sentence.

                                                              Declarations

    Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:
              (I)     all owners of the property securing this appearance bond are included on the bond;
              (2)     the property is not subject to claims, except as described above; and
              (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
              while this appearance bond is in effect.

    Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
    release set by the court or had them explained to me. I agree to this Appearance Bond.




     I, the defendant- and each surety-declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)



                                                                           Defendant's signature   OTONIEL ROSARIO BURGOS




~l~retylproperty owner -
~ · /J!)J21&l ~ ~s


                                                                      CLERKOFCOURT                 ~


                                                                  ~-k~~~~~-
                                                                                 ~-p
     Approved.

     Date:      '/!!//1                                                             AUSA signature     CECILIA VOGEL
                                                                                                                          -




               ~NTERPR£TER
               NEEDEDL-_..j~~---
AO 199A (Rev. 12/1 ~) Order Setting Conditions of Release                                                       Page I of   Pages



                                        UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Southern   District of   New York


                    United States of America
                                                                            )
                                                                            )
                                   v.
                                                                            )        Case No.           19MAG3077
                OTONIEL ROSARIO BURGOS                                      )
                               Defendant                                    )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:
                                                                                                Place




       on
                                                                           Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                    ' '

AO l 99B (Rev. 12/11) Additional Conditions of Release                                                                             Page     of    . Pages
                                                  ADDITIONAL CONDITIONS OF RELEASE
        IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( D)      (6) The defendant is placed in the custody of:
              Person or organization
                                             ---------~---



              Address (only if above is an organization)
                                                          ·-- -         ---" - - - - - - -              - - -      -     -    -    ---
              City and state                                                                            Tel. No.
who agrees to (a) supervise th-e ctefendant,(b)Use everyeffortto assure fuedefendant's appearance at all court proceedings,-;md (c) notify- the wurt
immediately ifthe defendant violates a condition of release or is no longer in the custodian's custody.

                                                                        Signed: _ _ _ _ _ _ _ _
                                                                                                    Custodian                                    Date
CIZJ)    (7)    The defendant must:
        ( ~ ) (a) submit to supervision by and report for supervision to the     PSA AS DIRECTED
                  telephone number                             , no later than
        ( ~ ) (b) continue or actively seek emplo~ent. -
        c D ) (c) continue or start an education program.
        ( ~ ) (d) surrender any passport to:          PRETRIAL SERVICES
        ( ~ ) (e) not obtain a passport or other international travel document-.- - -         -    - -   - .- -     -- -        -- -        - .
        ( ~ ) (f) abide by the following restrictions on personal association, residence, or travel: _SOUTHERN AND EASTERN DIS]'RICT~F:
                      NEW YORK
                                                                                    or
        ( ~ ) (g) avoid allcontact, directly or indirectly~ith any perso~who is may b~ victim or witness in the in~estigation or prosecution, - - -
                  including:    CO-DEFENDANTS OUTSIDE PRESENCE OF COUNSEL

        (D )    (h) get medical or psychiatric treatment: -
                    ----------------
                                                                   ~~ ~   ==== -_- -=--_· -=._ -------=-
                                                                                    -·---------
                                                                                                                           -_-=__-_ --_-_ _
                                                                                                                                 --       --·
                                                                                                                                                  _
        (D )    (i) return to custody each                    at          o'clock after being released at _ _ _ _ o'clock for employment, schooling,
                    or the following purposes:

        cD ) m maintain residence atahalfway house or community corrections center, asthe pretrial services office or ~upervising officer considers
                  necessary.
        ( ~ ) (k) not possess a firearm, destructive device, or other weapon.
        c D ) (I) not use alcohol ( D ) at all ( D ) excessively.
        c D ) Cm) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                  medical practitioner.
        c D ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                  rando.m frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                  prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                  accuracy of prohibited substance screening or testing.
        c D ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
        ( ~ ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                  ( D ) (i) Curfew. You are restricted to your residence every day ( D ) from _ _ _ to _                                . , or ( D ) as
                               directed by the pretrial services office or supervising officer; or
                  ( ~ ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services,
                              medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                              activities approved in advance by the pretrial services office or supervising officer; or
                  ( D) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                              court appearances or other activities specifically approved by the court.
        ( ~ ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                  requirements and instructions provided.
                  (0) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                         supervising officer.
        (D )    (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with Jaw enforcement personnel, including
                    arrests, questioning, or traffic stops.
                                   ADDITIONAL CONDITIONS OF RELEASE
    ( i:8J )   (s) AGREED CONDITIONS OF RELEASE: $75,000 PERSONAL RECOGNIZANCE BOND; TO BE COSIGNED BY
                 TWO FINANCIALLY RESPONSIBLE PERSONS; TRAVEL RESTRICTED TO SDNY/EDNY; SURRENDER
                 TRAVEL DOCUMENTS AND NO NEW APPLICATIONS; PRETRIAL SUPERVISION AS DIRECTED BY
                 PRETRIAL SERVICES; HOME DETENTION; ELECTRONIC MONITORING; DEFT TO CONTINUE OR
                 SEEK EMPLOYMENT; DEFT NOT TO POSSESS FIREARMS, DESTRUCTIVE DEVICES, OTHER
                 WEAPONS; DEFT TO BE DETAINED UNTIL ALL CONDITIONS ARE MET; DEFT SHALL HAVE NO
                 _CONTACT WITH CO-DEFENDANTS OUTSIDE PRESENCE OF COUNSEL. _    _   _ __       _ __ _
u
        ,.
                    ."
AO 199C (Rev. 09/08) Advice of Penalties                                                                    Page _   _   of _             _   _ Pages

                                           ADVICE OF PENALTIES AND SANCTIONS
                                                                                                                                      I             I
TO THE DEFENDANT:              OTONIEL ROSARIO BURGOS                                         19MAG3077
                                                                                                                         -       I'
                                                                                                                             I
                                                                                                                                                            '
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:                                                                                               I


       Violating any of the foregoing conditions ofrelease may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

             Defendant Released
                                                            --~~-
                                                             Defendant's Signature OTONIEL ROSARIO BURGOS
DEFENDANT RELEASED
                                                                                          City and State



                                               Directions to the United States Marshal

             The defendant is ORDERED released after processing.
             The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
             defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
             produced before the appropriate judge at the time and place specified.


Date:



                                                                                       Printed name and titlB
   ..
                             ..
        •        f       •

            •'       .            '
AO 199C (Rev. 09/08) Advice of Penalties                                                             Page _     _   _ of _ _ _ Pages

                              DISTRIBUTION:   COURT   DEFENDANT   PRETRIAL SERVICE   US. ATTORNEY    U.S. MARSHAL




                                                                                       Svuthern Uist..-ict f)f New.,,c:;rk

                                                                                               The 1?rc:;1ix.
                                                                                               M.anhattan
                                                                                               westehester
                                                                                                ~kland
                                                                                                 l>uteheu
                                                                                                 {)rantte
                                                                                                 l)utnam
                                                                                                 Sullivan



                                                                                         l?rf)f)kbn (l'lintts ccunlY)
                                                                                         Cueens (VUeens (;f)UnlY)
                                                                                      Staten bland t~1cnmvno t.:<im11YJ
                                                                                        Lvmf Island {i-.lassau & Suffolk)
                                                                                               'If jlf''I'(
    •. .       ,   ..    r-   ..   tL.
                                                                                               t) -\     1   LJI /\/--1.. L
                                                                                                                         I•   I




DOCKET No. 19MAG3077                                                          DEFENDANT Tonie Rosario
                        ~-~--'-'--'---------                                                 ~~~~=-=---~---------



AUSA Cecilia Vogel                                                           DEF.'S COUNSEL Bradley Henrv
                                                                             D RETAINED   D FEDE~RA=L=D=E~F~END~E~R~s---lll=-c-JA~D~P-RE-SE_N_TM-ENT_O_N-LY
'21 Spanish                               INTERPRETER NEEDED
                                                                                       0 DEFENDANT WAIVES PRETRIAL REPORT

'21Rule5      D    Rule 9          D     Rule 5(c)(3)   D   Detention Hrg.       DATE OF ARREST 0312712019                         DvoL. sURR.
                                                                                 TIME OF ARREST ~7-·5_5~P~M~--­                    DON WRIT
D Other:                                                                         TIME OF PRESENTMENT 5 ·OO n m
             ---------------
                                                                    BAIL DISPOSITION
                                                                                                                                   0   SEE SEP. ORDER
0 DETENTION ON CONSENT W/0 PREJUDICE        0 DETENTION: RISK OF FLIGHT/DANGER '2] SEE TRANSCRIPT
0 DETENTION HEARING SCHEDULED FOR:
'2J AGREED CONDITIONS OF RELEASE     ---------
0 DEF. RELEASED ON OWN RECOGNIZANCE
'21$75000         PRB 0 2        FRP
0 SECURED BY$                CASH/PROPERTY:
'21 TRAVEL RESTRICTED TO SDNY/EDNY/         ---------------------
0   TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
'21 SURRENDER TRAVEL DOCUMENTS (&NO NEW APPLICATIONS)

'2J PRETRIAL SUPERVISION: 0 REGULAR 0 STRICT Ill AS DIRECTED BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS 0 MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

0 HOME INCARCERATION Ill HOME DETENTION 0 CURFEW         0 ELECTRONIC MONITORING 0 GPS
0DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

'21 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
'2J DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:----------
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _;REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:


- D shall have no contact with co-Ds outside presence of counsel




0 DEF. ARRAIGNED; PLEADS NOT GUILTY                                                       0 CONFERENCE BEFORE D.J. ON _ _ _ _ __
0 DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL _ _ _ _ _ __

For Rule 5(c)(3) Cases:
0 IDENTITY HEARING WAIVED                                                   0 DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                                        0 CONTROL DATE FOR REMOVAL: _ _ _ _ __

PRELIMINARY HEARING DATE: 4/29/2019                                         '2J ON DEFENDANT'S CONSE"t--TT

DATR:      M/~S/M1 ~
                                                                                                               ~f/~tu
                                                                                    UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
WHITE (original) - COURT FILE                 PINK- U.S ATIORNEY'S OFFICE         YELLOW- U.S. MARSHAL            GREEN - PRETRIAL SERVICES AGENCY
Rev'd 2016
